DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-6, 8 and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin US 20190204878.

Regarding claim 1, Lin US 20190204878 discloses a hinge module, comprising: 
a first shaft (131 in Fig. 2b) having a first installing part (end of 131 connected to 136a in Fig. 2b) and a first rotating part (rotating part of 131 in Fig. 2b); 
a second shaft (132 in Fig. 2b) having a second installing part (end of 132 connected to 136b in Fig. 2b) and a second rotating part (rotating part of 132 in Fig. 2b); 
a positioning assembly (134a/133/134e135a/135b/137 in Fig. 2b), 
wherein the first rotating part (rotating part of 131) is rotatably disposed through the positioning assembly (134a/133/134e135a/135b/137), and 
the second rotating part (rotating part of 132) is rotatably disposed through the positioning assembly (134a/133/134e135a/135b/137); 
a first bracket (136a in Fig. 2b) disposed on the first installing part (end of 131 connected to 136a) of the first shaft (131); 
a second bracket (136b in Fig. 2b) disposed on the second installing part (end of 132 connected to 136b) of the second shaft (132); and 
a switching assembly (134b in Fig. 2b) movably disposed in the positioning assembly (134a/133/134e135a/135b/137) to be switched between a closed state, a first unfolded state, and a second unfolded state, 
wherein the first shaft (131) has a first actuating part (134c in Fig. 2b) disposed between the first rotating part (rotating part of 131) and the first installing part (end of 131 connected to 136a as depicted in Fig. 2b), and 
the second shaft (132) has a second actuating part (134d in Fig. 2b) disposed between the second rotating part (rotating part of 132) and the second installing part (end of 132 connected to 136b as depicted in Fig. 2b), 
wherein the first actuating part (134c) has a first sliding groove (sliding groove of 134c see Fig. 3a), and the second actuating part (134d) has a second sliding groove (sliding groove of 134d see Fig. 3a).

Regarding claim 3, Lin discloses the hinge module as described in claim 1, wherein the positioning assembly (134a/133/134e135a/135b/137) has a first positioning bracket (133 in Fig. 2b) and a second positioning bracket (134a in Fig. 2b) that is spaced apart from the first positioning bracket (133 as depicted in Fig. 2b).

Regarding claim 5, Lin discloses the hinge module as described in claim 3, wherein the first positioning bracket (133) has two sleeve openings (C1 and C2 in Fig. 2b) being respectively sleeved on the first shaft (131) and the second shaft (132), and being respectively adjacent to the first actuating part (134c) and the second actuating part (134d as depicted in Fig 2b).

Regarding claim 6, Lin discloses the hinge module as described in claim 5, wherein the second positioning bracket (134a) has two openings (B1 and B2 in Fig. 2b) respectively sleeved on the first rotating part (rotating part of 131) and the second rotating part (rotating part of 132).

Regarding claim 8, Lin discloses the hinge module as described in claim 6, wherein the second positioning bracket (134a) has a lower blocking piece (A1) and an upper blocking piece (A2) slidably disposed respectively in the first sliding groove (sliding groove of 134c) and the second sliding groove (sliding groove of 134d).

Regarding claim 45, Lin discloses an electronic device (100 in Fig. 1a), comprising: 
a first body (120 in Fig. 1b); 
a hinge module (130 in Fig. 1b) comprising:
a first shaft (131 in Fig. 2b) having a first installing part (end of 131 connected to 136a in Fig. 2b) and a first rotating part (rotating part of 131 in Fig. 2b); 
a second shaft (132 in Fig. 2b) having a second installing part (end of 132 connected to 136b in Fig. 2b) and a second rotating part (rotating part of 132 in Fig. 2b); 
a positioning assembly (134a/133/134e135a/135b/137 in Fig. 2b), 
wherein the first rotating part (rotating part of 131) is rotatably disposed through the positioning assembly (134a/133/134e135a/135b/137), and 
the second rotating part (rotating part of 132) is rotatably disposed through the positioning assembly (134a/133/134e135a/135b/137); 
a first bracket (136a in Fig. 2b) disposed on the first installing part (end of 131 connected to 136a) of the first shaft (131); 
a second bracket (136b in Fig. 2b) disposed on the second installing part (end of 132 connected to 136b) of the second shaft (132); and 
a switching assembly (134b in Fig. 2b) movably disposed in the positioning assembly (134a/133/134e135a/135b/137) to be switched between a closed state, a first unfolded state, and a second unfolded state, 
wherein the first shaft (131) has a first actuating part (134c in Fig. 2b) disposed between the first rotating part (rotating part of 131) and the first installing part (end of 131 connected to 136a as depicted in Fig. 2b), and 
the second shaft (132) has a second actuating part (134d in Fig. 2b) disposed between the second rotating part (rotating part of 132) and the second installing part (end of 132 connected to 136b as depicted in Fig. 2b), 
wherein the first actuating part (134c) has a first sliding groove (sliding groove of 134c see Fig. 3a), and the second actuating part (134d) has a second sliding groove (sliding groove of 134d see Fig. 3a); and 
a second body (110 in Fig. 1b) pivotally connected to the first body (120) through the hinge module (130); 
wherein through the hinge module (130), the first body (120) and the second body (110) are switched between a closed state (as depicted in Fig. 1b), a first unfolded state (as depicted in Fig. 3c), and a second unfolded state (as depicted in Fig. 4b); 
wherein in the first unfolded state (shown in Fig. 3c), the second body (110) and the hinge module (130) rotates relative to the first body (120); and 
wherein in the second unfolded state (shown in Fig. 4d), the second body (110) rotates relative to the hinge module (130) and is suspended above the first body (120 as would be depicted in Fig. 4b if the first and second body were shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park US 20170068285 in view of Lin US 20190204878.

Regarding claim 45, Park discloses an electronic device (100 in Fig. 1), comprising: 
a first body (104 in Fig. 1); 
a hinge module (108/110/112 in Fig. 2); and 
a second body (102 in Fig. 2) pivotally connected to the first body (104) through the hinge module (108/110/112); 
wherein through the hinge module (108/110/112), the first body (104) and the second body (102) are switched between a closed state (as depicted in Fig. 1), a first unfolded state (as depicted in Fig. 2), and a second unfolded state (as depicted in Fig. 3); 
wherein in the first unfolded state (shown in Fig. 2), the second body (102) and the hinge module (108/110/112) rotates relative to the first body (104); and 
wherein in the second unfolded state (shown in Fig. 3), the second body (102) rotates relative to the hinge module (108/110/112) and is suspended above the first body (104 as depicted in Fig. 3).
Park does not explicitly disclose the hinge module comprising: a first shaft having a first installing part and a first rotating part; a second shaft having a second installing part and a second rotating part; a positioning assembly, wherein the first rotating part is rotatably disposed through the positioning assembly, and the second rotating part is rotatably disposed through the positioning assembly; a first bracket disposed on the first installing part of the first shaft: a second bracket disposed on the second installing part of the second shaft; and a switching assembly movably disposed in the positioning assembly to be switched between a closed state, a first unfolded state, and a second unfolded state, wherein the first shaft has a first actuating part disposed between the first rotating part and the first installing part, and the second shaft has a second actuating part disposed between the second rotating part and the second installing part, wherein the first actuating part has a first sliding groove, and the second actuating part has a second sliding groove.
 However, Lin discloses a hinge module comprising:
a first shaft (131 in Fig. 2b) having a first installing part (end of 131 connected to 136a in Fig. 2b) and a first rotating part (rotating part of 131 in Fig. 2b); 
a second shaft (132 in Fig. 2b) having a second installing part (end of 132 connected to 136b in Fig. 2b) and a second rotating part (rotating part of 132 in Fig. 2b); 
a positioning assembly (134a/133/134e135a/135b/137 in Fig. 2b), 
wherein the first rotating part (rotating part of 131) is rotatably disposed through the positioning assembly (134a/133/134e135a/135b/137), and 
the second rotating part (rotating part of 132) is rotatably disposed through the positioning assembly (134a/133/134e135a/135b/137); 
a first bracket (136a in Fig. 2b) disposed on the first installing part (end of 131 connected to 136a) of the first shaft (131); 
a second bracket (136b in Fig. 2b) disposed on the second installing part (end of 132 connected to 136b) of the second shaft (132); and 
a switching assembly (134b in Fig. 2b) movably disposed in the positioning assembly (134a/133/134e135a/135b/137) to be switched between a closed state, a first unfolded state, and a second unfolded state, 
wherein the first shaft (131) has a first actuating part (134c in Fig. 2b) disposed between the first rotating part (rotating part of 131) and the first installing part (end of 131 connected to 136a as depicted in Fig. 2b), and 
the second shaft (132) has a second actuating part (134d in Fig. 2b) disposed between the second rotating part (rotating part of 132) and the second installing part (end of 132 connected to 136b as depicted in Fig. 2b), 
wherein the first actuating part (134c) has a first sliding groove (sliding groove of 134c see Fig. 3a), and the second actuating part (134d) has a second sliding groove (sliding groove of 134d see Fig. 3a).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the hinge module of Park comprising: a first shaft having a first installing part and a first rotating part; a second shaft having a second installing part and a second rotating part; a positioning assembly, wherein the first rotating part is rotatably disposed through the positioning assembly, and the second rotating part is rotatably disposed through the positioning assembly; a first bracket disposed on the first installing part of the first shaft: a second bracket disposed on the second installing part of the second shaft; and a switching assembly movably disposed in the positioning assembly to be switched between a closed state, a first unfolded state, and a second unfolded state, wherein the first shaft has a first actuating part disposed between the first rotating part and the first installing part, and the second shaft has a second actuating part disposed between the second rotating part and the second installing part, wherein the first actuating part has a first sliding groove, and the second actuating part has a second sliding groove, as taught by Lin, in order to provide desired rotation.

Allowable Subject Matter
Claims 9 and 10-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  


	Regarding claim 9, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1, 3, 5 and 6, a combination of limitations that “wherein the positioning assembly has a third positioning bracket spaced apart from the second positioning bracket”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 10-44  depending from 9 would therefore also be allowable.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-6 and 8-45 filed 02/08/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        

/JAMES WU/Primary Examiner, Art Unit 2841